Citation Nr: 1601223	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to total disability based on individual unemployability due to service connected disabilities (TDIU) from June 2, 1997 to November 1, 2008.

2.  Entitlement to TDIU from November 1, 2008.  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from May 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral hearing loss, effective the date of the claim, June 2, 1997.  

The Veteran appealed the July 2006 rating decision for a higher initial rating, and during the course of the appeal, indicating he was no longer working, in part due to service-connected disabilities.  In July 2012, the Board took jurisdiction of the claim for TDIU based on the Veteran's assertions.  See Rice v Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to TDIU after November 30, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the period of June 2, 1997 to November 1, 2008, the Veteran was employed full time by UPS as a truck driver.  

2.  From the period of June 2, 1997 to November 1, 2008, the service-connected disabilities did not prevent the Veteran from obtaining or retaining substantial gainful employment.   





CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met for the period of June 2, 1997 to November 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how effective dates are assigned.  Vazquez-Flores v. Shinseki,	 580 F.3d 1270 (Fed. Cir. 2009).

In a September 2012 letter, the RO advised the Veteran to submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that the Veteran should submit in support of the claim for a TDIU.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claim.  The September 2012 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess, 19 Vet. App. 473. Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  	          38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For the period prior to November 30, 2008, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2004, August 1997, and March 1997.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted physical examination, and discussed functional loss, including interference with work.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Entitlement to TDIU from June 2, 1997 to November 1, 2008

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16. 

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91. The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran contends that he retired, at least in part, due to service connected disabilities.  See December 2008 VA examination report.  The Veteran submitted an Application for Increased Compensation Based on Unemployability (on a VA Form 21-8940) in October 2012, on which he indicated he worked approximately 45 hours per week from May 1976 to November 2008 for UPS as a truck driver, making up to approximately $65,000 per year at the time of retirement.  The Veteran did not specify a specific date he retired.  

The Board finds that for the period of June 2, 1997 to at least November 1, 2008, the weight of the evidence demonstrates that the Veteran was working full time for UPS, and was substantially gainfully employed.  At the time the Veteran retired, the poverty threshold for one person under the age of 65 was $11,201.  As the Veteran indicated he made approximately $65,000 at the time he retired and stated he worked for UPS for 32 years for 45 hours per week, the Board finds that the weight of the evidence demonstrates that the Veteran's employment was not marginal employment; rather, the Veteran was substantially gainfully employed from June 2, 1997 to November 2008.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Therefore, entitlement to TDIU for the period of June 2, 1997 to November 1, 2008 must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

TDIU for the period from June 2, 1997 to November 1, 2008 is denied.  


REMAND

Entitlement to TDIU from November 1, 2008

This decision bifurcates the issue of TDIU into two separate issues: (1) entitlement to TDIU from June 1997 to November 1, 2008 and (2) entitlement to TDIU from November 2008.  The Board is remanding the issue of TDIU from November 1, 2008 for additional development.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  

For the period from November 1, 2008 to April 17, 2015, the combined schedular disability rating eligibility criteria for TDIU under 38 C.F.R. § 4.16(a) have not been met.  From November 30, 2008 to December 9, 2011, the Veteran was in receipt of a 10 percent combined disability rating for bilateral hearing loss and tinnitus.  From December 9, 2011 to July 2, 2013, the Veteran was in receipt of a 30 percent combined rating for diabetes mellitus, insomnia disorder, bilateral hearing loss, and tinnitus.  From July 2, 2013 to April 17, 2015, the Veteran was in receipt of a 40 percent combined disability rating for diabetes mellitus, insomnia disorder, bilateral hearing loss, and tinnitus.  From April 17, 2015, the Veteran is in receipt of a 100 percent disability rating for prostate cancer, with the additional service connected disabilities combined to 40 percent.  

However, the Board finds that the criteria for referral for extraschedular consideration under 38 C.F.R. § 4.16(b) are met.  The Veteran indicated at the December 2008 examination that the service-connected hearing loss, at least in part, was a reason he retired from work.  Additionally, on the Application for Increased Compensation Based on Unemployability, the Veteran indicated that service-connected diabetes prevents him from working.  

Given the Veteran's limitations due to the service-connected disabilities, the Board finds that the service-connected disabilities are of sufficient severity to raise a question as to whether he is precluded from obtaining or maintaining substantially gainful employment, and referral to the Director, Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b) is warranted.  

Additionally, the Veteran has not specified a specific date he retired.  VA cannot pay compensation for benefits the Veteran is not entitled.  38 C.F.R. § 3.100.  Therefore, the Board finds a remand is necessary to obtain the date the Veteran retired.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask the Veteran to provide a specific date of retirement in November 2008.  If no response is obtained, document all attempts to contact the Veteran and associate them with the claims file.  

2.  Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period after November 1, 2008 to April 17, 2015.    

3.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


